DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/24/20 has been received and made of record.  Note enclosed PTO-1449 enclosed herewith.

Drawings
The drawings are objected to because in Fig. 4A, the lead line for reference character 22 is directed to the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8, line 2, “include” should read –includes--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 26, the recitation “a single substantially inelastic and flexible, substantially planar layer of material is configured to be coupled to the first and second strips” is indefinite in that the Office is unclear as to whether “a single substantially inelastic and flexible, substantially planar layer of material is configured to be coupled to the first and second strips” refers to the “substantially inelastic and flexible, substantially planar layer of material is configured to be directly coupled to the first and second strips” as recited in claim 1 or an additional layer.  For the purpose of compact prosecution, the examiner will interpret claim 26 as follows:
26.  The apparatus of claim 25, wherein: the layer is configured to overlie substantially all of [at] the second strip; and wherein the layer is a single substantially inelastic and flexible, substantially planar layer of material [is configured to be coupled to the first and second strips]. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(Claim(s) 20, 21, 25 and 26 is/are rejected under 35 U.S.C. 102(a) as being anticipated by U.S. Patent No 5,843,025 (“Shaari”).


As regards claims 20, Shaari discloses an apparatus (bandage 1) comprising: a flexible first strip (anchor 5 constructed from flexible material, col. 4, lines 47-52) and a flexible second strip (anchor 5 constructed from flexible material, col. 4, lines 47-52), the first and second strips strip configured to be coupled to a patient’s skin on opposing sides of a sutured wound (see col. 7, lines 14-16, which discloses that anchors can be positioned on either side of a wound and see Figs. 8-13 which show the anchors positioned on opposite sides of a sutured wound), wherein the flexible first strip and the flexible second strip are configured to enable a distance between the flexible first strip and the flexible second strip to be adjustable (in that the opposing edges of the wound can be drawn close thereby adjusting the distance of the anchors); and an inelastic and flexible layer of material (arms 3 and straps 4, which are constructed from non-elastomeric material, see claim 1, and dressing/arm maybe in rolled form thereby being flexible, see col. 7, lines 43-45) configured to be coupled across the first and second strips such that the layer (see Figs. 1 and 2) is held in tension by and resists separation of the first and second strips (see col. 7, lines 14-18 drawing of the sides of the wound together by use of the arms and attaching them to the anchor necessarily holds the arms in tension to maintain closure of a wound and to help resist separation of the wound), the layer configured to overlie both of the first and second strips (see Figs. 1 and 2).
As regards claim 21, Shaari discloses the apparatus of claim 20, wherein the layer is configured to be removable and directly coupled to at least one of the first and second strips (arms/straps 3,4 are removably and directly coupled to anchors 5, see Fig. 2). 
As regards claim 25, Shaari discloses the apparatus of claim 1, where the layer is configured to overlie substantially all of at the first strip (see Fig. 1).
As regards claim 26, Shaari discloses the apparatus of claim 25, wherein, the layer is configured to overlie substantially all of the second strip (see Figs. 1); and wherein the layer is a single substantially inelastic and flexible, substantially planar layer of material (see Fig. 1, col. 4, lines 47-52 and claim 1 which discloses the layer a single layer of substantially inelastic and flexible).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 12, 24, 25, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,445,597(“Clack et al.”) in view of U.S. Patent No. 3,888,247 (“Stenvall”).
As regards claim 1, Clark et al. discloses an apparatus (constituted by the device in Fig. 26).  More specifically, as can be seen from Fig. 26, Clark et al. discloses an apparatus (shown in Fig. 26) comprising: a flexible first strip (flexible strip 148 or flexible strip 156, see claim 2 which discloses flexible sheets); a flexible second strip (flexible strip of material 156 or flexible strip 148, see claim 2 which discloses flexible sheets), the first and second strips configured to be coupled to a patient’s skin on opposing sides of wound (see col. 10, lines 8-7 and Fig. 26); a flexible, substantially planar layer of material (film or sheet 160, see Fig. 26 and col. 10, lines 6-7 and lines 20-21) configured to be directly coupled to the first and second strips (see Fig. 26; 160 is fixed to 156 and is attached to the 154 on strip 148, see col. 10, lines 6-7 and lines 20-23), the layer configured to overlie at least a portion of each of the first and second strips (160 attaches to 154 on strip 148 and is fixed to 156, see col. 10, lines 6-7 and lines 20-23), the layer configured to overlie substantially all of at least one of the first and second strips (160 is fixed to 156 and overlies all of 156, see Fig. 26), and the layer configured to be held in tension by the first and second strips to resist separation of the first and second strips (drawing of 160 and adhering 160 to adhesive holds the 160 in tension to maintain closure of a wound); and where the layer is configured to be non-removably coupled to at least one of the first and second strips (160 is fixed to 156 and overlies all of 156, see Fig. 26).
Applicant’s recitation of “the first and second strips configured to be coupled to a patient’s skin on opposing sides of a sutured wound” is an intended use recitation.  It must be noted that Clark et al.’s apparatus in Fig. 26 is fully capable of being coupled to a patent’s skin on opposing sides of a sutured wound.   
Clark et al. fails to teach the flexible wound opposing film or sheet (160) is inelastic.  Stenvall, in its analogous wound closure device (14) teaches it is known to provide inelastic sheets for drawing the edges of a wound closed and holding them in fixed approximation (see col. 4, lines 30-43).  Stenvall further teaches that an elastic tape cannot maintain the fixed immobility between opposing wound edges (col. 4, lines 47-49).
In view of Stenvall, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have constructed film or sheet (160) of Clark et al. from inelastic material in order to maintain the fixed immobility between opposing wound edges.
As regards claim 3, modified Clark et al. discloses the apparatus of claim 1, where the layer is non-removably coupled to at least a single one of the first and second strips (160 is fixed to 156 and overlies all of 156, see Fig. 26).
As regards claim 4, modified Clark et al. discloses the apparatus of claim 1, where the layer is unitary with at least one of the first and second strips (160 is fixed to 156, thereby being unitary).
As regards claim 5, modified Clark et al. discloses the apparatus of claim 1, wherein the first and second strips comprise include adhesive (contact adhesive is positioned on the patient contacting side, see col. 9, lines 66-68 and col. 10, lines 5); the layer includes adhesive (flowable adhesive is applied on 156 and 160, see col. 10, lines 15-23; and the apparatus has a maximum thickness that is substantially equal to a thickness of the first or second strip plus a thickness of the layer (it is inherent that the apparatus has a maximum thickness that is substantially equal to a thickness of the first or second strip plus a thickness of the layer).
As regards claim 12, Clark et al. discloses a method comprising: receiving an apparatus including a flexible first strip (flexible first strip 148, see claim 2 which discloses flexible sheets), a flexible second strip (flexible first strip 156, see claim 2 which discloses flexible sheets), and a flexible, substantially planar layer of material configured to be directly coupled to the first and second strips (flexible wound opposing film or sheet 160, see Fig. 26 and col. 10, lines 6-7 and lines 20-21), the layer configured to be non-removably coupled to at least one of the first and second strips (160 is fixed to 156 and overlies all of 156, see Fig. 26 and col. 10, lines 6-7); coupling  the flexible first strip and the flexible second strip to the patient’s skin on opposing sides of a wound (col. 10, lines 8-17, which discloses the strips are placed on opposite side of a wound); and coupling the layer across the first and second strips such that the layer overlies substantially all of at least one of the first and second strips (160 attaches to 154 on strip and is coupled by being fixed to156 148, see col. 10, lines 6-7 and lines 20-23; step order unless otherwise indicated, or clearly contradicted by context, all method steps are construed as being pre-formed in any order) and is held in tension by the first and second strips to resist separation of the first and second strips (drawing of 160 and adhering 160 to adhesive holds the 160 in tension to maintain closure of a wound).
Clark et al. fails to teach the flexible wound opposing film or sheet (160) is inelastic.  Stenvall, in its analogous wound closure device (14) teaches it is known to provide inelastic sheets for drawing the edges of a wound closed and holding them in fixed approximation (see col. 4, lines 30-43).  Stenvall further teaches that an elastic tape cannot maintain the fixed immobility between opposing wound edges (col. 4, lines 47-49).
In view of Stenvall, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have constructed film or sheet (160) of Clark et al. from inelastic material in order to maintain the fixed immobility between opposing wound edges.
As regards claim 24, modified Clark et al. discloses the of claim 1, where the apparatus is configured to minimize scar spread and reduce a risk of wound dehiscence (see the Abstract of Clark et al. which discloses the wound closure device comprises a flowable adhesive providing long term wound support; this helps keep the wound edges approximate to thereby minimize scar spread and reduce a risk of wound dehiscence).
As regards claim 25, modified Clark et al. discloses the apparatus of claim 1, where the layer is configured to overlie substantially all of at the first strip (160 is fully capable of overlying all of first strip 148, see col. 10, lines 20-23 which discloses the wound opposing film or sheet 160 is the drawn across the wound ad adhered to the wound contact adhesive as well as nay unset adhesive disposed on mesh 150).
As regards claim 28, modified Clark et al. discloses the apparatus of claim 1, wherein the layer is configured to be directly and non-removably coupled to the first strip (strip 156 may be designated as the first or second strip and is directly and non-removably connected to 160).
As regards claim 30, modified Clark et al. discloses the apparatus of claim 28, wherein a folded edge is configured to be created between the first strip and the layer (note the folded edge shown in Fig. 26 of Clarke et al. positioned between strip 148 and the layer) which is similar to Applicant’s folded edge in Fig. 3A); a side of the first strip is configured to be positioned between the sutured wound and the folded edge ; the side of the first strip is configured to be positioned between the layer and the patient’s skin; and at least a portion of the second strip is configured to be covered by the layer.


Claims 1, 2, 10, 12, 18 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,843,025 (“Shaari”) in view of U.S. Patent No. 4,825,866 (“Pierce”).
As regards claim 1, Shaari discloses a bandage with an external anchor that anticipates Applicant’s presently claimed invention.  More specifically, Shaari discloses an apparatus (bandage 1) comprising: a flexible first strip (anchor 5 having  hook cloth surface 7, constructed from flexible material, col. 4, lines 47-52); a flexible second strip (anchor 5 having a hook cloth surface 7, constructed from flexible material, col. 4, lines 47-52), the first and second strips configured to be coupled to a patient’s skin on opposing sides of a sutured wound (see col. 7, lines 14-16, which discloses that anchors can be positioned on either side of a wound and see Figs. 8-13 which show the anchors positioned on opposite sides of a sutured wound); a substantially inelastic and flexible, substantially planar layer of material (arms 3 and straps 4, which are constructed from non-elastomeric material, see claim 1) configured to be directly coupled to the first and second strips with strips (see Fig. 2 which shows external arms 3 contained in an external strap 4 attached to an anchor 5), the layer configured to overlie at least a portion of each of the first and second strips (as can be seen in Figs. 1 and 2, the external arms 3 contained in an external strap 4 overlie a portion of the anchors 5), the layer configured to overlie substantially all of at least one of the first and second strips (see Fig. 1), and the layer configured to be held in tension by the first and second strips to resist separation of the first and second strips (col. 7, lines 14-18 drawing of the sides of the wound together by use of the arms and attaching them to the anchor holds the arms in tension to maintain closure of a wound).
Sharri fails to teach that the layer is configured to be non-removably coupled to at least one of the first and second strips.  However, Pierce in its analogous wound closure device teaches it is known to provide a wound closure device with anchors (10) and (12) having Velcro fingers (16a-16d), wherein the Velcro fingers are integrally molded to sheet (10) via retainers (18a-18d, see col.2, lines 19-28 and claim 1 element d) and removably coupled to anchor (12) via (22).
In view of  Pierce, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have non-releasably connected Shaari’s arm/strap (3,4) to one of anchors (5) in order to accidental loss of the arm/strap (3,4).
As regards claim 2, modified Shaari discloses the apparatus of claim 1, wherein the layer is configured to be removably coupled to at least one of the first and second strips (arm/strap 3,4 is removably coupled the other anchor that is not on releasably connected).
As regards claim 10, modified Shaari discloses the apparatus of claim 1, wherein the layer is configured to be removed from at least one of the first and second strips without removing the first and second strips from the patient’s skin (the use of Velcro positioned on anchor (5) allows arm/strap 3, 4 to be removed from the anchor without removing the anchor from the skin; and the layer is configured to be recoupled to at least one of the first and second strips after the layer has been removed from the at least one of the first and second strips (use of Velcro allows the arm/strap (3,4) to be refastened to the anchor 5).
As regards claim 12, modified Shaari discloses a bandage (1) with external anchor and inherently a discloses a method comprising: receiving an apparatus including a flexible first strip (anchor 5 constructed from flexible material, col. 4, lines 47-52), a flexible second strip (anchor 5 constructed from flexible material, col. 4, lines 47-52), and a flexible, substantially planar layer of material configured to be directly coupled to the first and second strips (arms 3 and straps 4, which are constructed from non-elastomeric material, see claim 1); coupling the flexible first strip and the flexible second strip to the patient’s skin on opposing sides of a sutured wound (see col. 7, lines 14-16, which discloses that anchors can be positioned on either side of a wound and see Figs. 8-13 which show the anchors positioned on opposite sides of a sutured wound); and coupling the layer across the first and second strips such that the layer overlies substantially all of at least one of the first and second strips (see Figs. 1 and 2 which shows external arms 3 contained in an external strap 4 attached to and overlie substantially all of anchors 5) and is held in tension by the first and second strips to resist separation of the first and second strips (see col. 7, lines 14-18 drawing of the sides of the wound together by use of the arms and attaching them to the anchor holds the arms in tension to maintain closure of a wound).
Shaari fails to disclose the layer configured to be non-removably coupled to at least one of the first and second strips.  However, Pierce in its analogous wound closure device teaches it is known to provide a wound closure device with anchors (10) and (12) having Velcro fingers (16a-16d), wherein the Velcro fingers are integrally molded to sheet (10) via retainers (18a-18d, see col.2, lines 19-28 and claim 1 element d) and removably coupled to anchor (12) via (22).
In view of  Pierce, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have non-releasably connected the Shaari’s arm/strap (3,4) to anchor one of anchors (5) in order to accidental loss of the arm/strap (3,4).
As regards claim 18, modified Shaari discloses the method of claim 12, further comprising: releasing the substantially inelastic and flexible, substantially planar layer of material from a direct coupling with at least one of the flexible first strip and the flexible second strip (see the Abstract, lines 1-8) in which the layer is under tension between the first and second strips; and where the first and second strips remain coupled to a patient’s skin on opposing sides of the sutured wound (see col. 7, lines 14-18 drawing of the sides of the wound together by use of the arms and attaching them to the anchor necessarily holds the arms in tension to maintain closure of a wound and to help resist separation of the wound). 
As regards claim 25, Shaari discloses apparatus of claim 1, where the layer is configured to overlie substantially all of at the first strip (as can be seen from Fig. 1, the layer is configured to overlie substantially all of the first strip).
As regards claim 26, Shaari discloses the apparatus of claim 25, wherein the layer is configured to overlie substantially all of the second strip (see Fig. 1); and wherein the layer is a single substantially inelastic and flexible, substantially planar layer of material (see Fig. 1 and claim 1 which discloses the layer is a non-elastomeric).
As regards claim 27, modified Shaari discloses the apparatus of claim 1, wherein the layer (arm/strap 3,4) has a first thickness (see Fig. 2), the first strip (anchor 5 with hooks 7) has a second thickness, and the second strip (anchor 5 with hooks 7) has a third thickness; and the second thickness of the first strip is approximately equal to the first thickness of the layer, the third thickness of the second strip, or both the first thickness and the third thickness (the thickness of first strip is equal to the thickness of the second strip, see Fig. 2).
As regards claim 28, modified Shaari discloses the apparatus of claim 1, wherein the layer is configured to be directly and non-removably coupled to the first strip (note modified Shaari above in the rejection of claim 1, further either anchor 5 may be designated as the first strip).
As regards claim 29, modified Shaari discloses the apparatus of claim 28, wherein the layer is configured to extend from the first strip (as can be seen from Fig. 2, the layer (4,6) extends from anchor (5,7); and the layer extending from the first strip has a first thickness (constituted by the thickness of 4) and the first strip has a second thickness (constituted by the combined thickness anchor 5 with hooks 7) that is greater than the first thickness of the layer extending from the first strip (see Fig. 2).
As regards claim 30, modified Shaari discloses the apparatus of claim 28, wherein a folded edge is configured to be created between the first strip and the layer (note the folded edge shown in Fig. 26); a side of the first strip is configured to be positioned between the wound and the folded edge (see Fig. 26); the side of the first strip is configured to be positioned between the layer and the patient’s skin (when cover 160 is secured to 148); and at least a portion of the second strip is configured to be covered by the layer (160 is fixed to 156 and inherently covers the 156, see Fig. 26).
While Shaari et al. does not disclose the wound is sutured, it would have been obvious to one of ordinary skill in the art to provide sutures on the wound in order to assist in maintaining the edges of the wound in close approximation.

Claims 8 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. in view of Stenvall as applied to claim 1 above, and in further view of WO 2014/195710 A1 (“Brownson”).
As regards claim 8, modified Clark et al. discloses the apparatus of claim 1, except where the layer includes an absorbent pad.  Brownson et al. in its analogous disclosure of a wound closure device (1) teaches it is known to provide the device with an absorbent pad or dressing (5, see para. [0046]) carried by a layer (4) via adhesive in order to capture seepage from wound (11).
In view of Brownson et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing the present invention to have provided modified Clark et al. with an absorbent pad carried by the layer via adhesive in order to capture seepage from the wound.
As regards claim 31, modified Clark et al. discloses the apparatus of claim 8, wherein the absorbent pad is configured to contact the sutured wound (the absorbent pad as discussed above in claim 8 is fully capable of contacting a sutured wound, and thus is configured to do so); the absorbent pad is configured to be coupled to the layer via adhesive.  Modified Clark et al. fails to teach the absorbent pad has a width smaller than a distance between the first strip and the second strip; and a thickness of the absorbent pad is less than a thickness of the first strip or a thickness of the second strip.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have sized the absorbent pad such that it has a width smaller then the distance between first and second strips so as not to interfere with the adherence of layer (160) on the first and second strips, and to ensure placement of the absorbent pad on the wound.
As to thickness of the pad, the general concept of providing an absorbent pad with a specific thickness falls within the realm of common knowledge as optimization of a result effective variable.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have optimized the thickness of the absorbent pad such that is less than a thickness of the first strip in order for the thickness of the pad to be commensurate in scope with the amount of fluid escaping the wound.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaari in view of Pierce as applied to claim 12, and in further view U.S. Patent Application Publication No. 2004/0193216 (“Deutch”).
As regards claim 13, modified Shaari discloses the method of claim 12, further comprising removing the layer from at least one of the first and second strips without removing the first and second strips from the patient’s skin and recoupling the layer across the first and second strips such that the layer is held in tension by and resists separation of the first and second strips (see col. 7, lines 14-18 drawing of the sides of the wound together by use of the arms and attaching them to the anchor necessarily holds the arms in tension to maintain closure of a wound and to help resist separation of the wound). 
Shaari fails to disclose the steps of applying a medicament to the sutured wound; trimming at least one of the first strip, second strip, and layer.  Shaari, however, discloses that a kit containing the arms, anchors and dressings may also include an ant-infective ointment or spray (see col. 7, lines 37-46).  It would have been obvious to one having ordinary skill in the art before the effective time of filing the present invention to have applied the anti-infective ointment or spray to a sutured wound such as those in Figs. 8-13 in order to prevention infection at the wound site.
As to the step of trimming, Deutsch in its analogous disclosure of an incision closure device of teaches it is known to provide first and second strips (flanking strips 18a, 18b) which can be used as a replacement to the use of sutures or to be used in conjunction with sutures (see para. [0022]), wherein the first and second strips are trimmable so that the length of the strips maybe be adjusted to be similar in length to the length of the incision edges (see para. [0040] and [0026], lines 1-7).
In view of Deutch, it would have been obvious to one of ordinary skill in the art to have provided the method of Shaari with the addition of the step of trimming so that the length of the strips maybe be adjusted to be similar in length to the length of the incision edges, particularly in short length wounds.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5 of U.S. Patent No. 10,596,041 (“the ‘041 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1, 4 and 5 of the ‘041 patent are narrower in scope, but contains all structural and functional elements of method claim 12 of the present invention.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786